Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendments received 04/06/2022:
Claims 1, 3, and 5-15 are pending in the current application. Claim 10 remains withdrawn. Claims 1, 3, and 5-15 are amended. Claims 11-15 are new. 
The previous 101 rejections have been maintained and adjusted in light of the amendments
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3-9 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims amount to nothing significantly more than the abstract idea.
	The claims requires a calculator. The calculator calculates a direct-current internal resistance value of each of the parallel cell blocks on the basis of a differential current between the first current value and the second current value, the voltages of the parallel cell blocks at the first current value, and the voltages of the parallel cell blocks at the second current value; performs anomaly determination for the parallel cell blocks on the basis of direct-current internal resistance values of the parallel cell blocks and a maximum value of the direct-current internal resistance values of the parallel cell blocks; and calculates a ratio of the maximum value to an average value of direct-current internal resistance values of each of the parallel cell blocks and determines that the parallel cell block is non-normal when the ratio exceeds a preset value. The calculator is not utilized in any particular practical application.  The judicial exception is not integrated into practical application because the calculating and anomaly detection are all analogous to human mental work. 
Furthermore, the claims recite the generic and conventional structure of a current detector and a voltage detector.  Thus, the claims amount to nothing more than an abstract idea that is not patent eligible subject matter (MPEP 2106.04(a)(2), Section II-D).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki (JP2006138750) in view of Tsuji (US 6072300 A).
Regarding claim 1, Sasaki teaches a cell monitoring unit 1 that monitors a state of a storage battery module including a plurality of parallel cell blocks connected in series, the parallel cell blocks including a plurality of battery cells connected in parallel (P8. 30), the cell monitoring unit comprising: 
a current detector, or current detecting element 14 configured to detect current flowing through the parallel cell blocks (P32)
a voltage detector, or voltage detection unit 13 configured to detect voltages of each of the first parallel cell blocks when the current flowing through the parallel cell block is a first current value, and when the current flowing through the parallel cell block is a second current value (P40); 
and a calculator, or an arithmetic unit 15 and a determination unit 17 configured to:
calculating a direct-current internal resistance value of each of the parallel cell blocks on the basis of a differential current between the first current value and the second current value, the voltages of the parallel cell blocks at the first current value, and the voltages of the parallel cell blocks at the second current value (P42); and
performing anomaly determination for the parallel cell blocks on the basis of direct-current internal resistance values of the parallel cell blocks and a maximum value of the direct-current internal resistance values of the parallel cell blocks (P46; Fig. 1. 5); 
and calculating a ratio of the maximum value to an average value of direct-current internal resistance values of each of the parallel cell blocks and determines that the parallel cell block is non-normal when the ratio exceeds a preset value (P10. 62; Fig. 1). 
Sasaki teaches using a predetermined value to identify an anomaly (P50-57). Sasaki is silent in teaching this value is based off of a standard deviation. 
Sasaki is silent in teaching calculating a standard deviation of all of the direct-current internal resistance values; and determining, based on the standard deviation, that there is an anomaly in the parallel cell block when the maximum value is an outlier relative to the rest of the direct-current internal resistance values; however, Tsuji, in a similar field of endeavor related to battery diagnostics, teaches cell monitoring. 
Tsuji teaches calculating a standard deviation of the internal resistance and determining based on the standard deviation that there is an anomaly when the maximum value is an outlier relative to the rest of the values (Col. 5-6 [39-16]; Fig. 3.6). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to calculate a standard deviation of all of the direct-current internal resistance values; and determining, based on the standard deviation, that there is an anomaly in the parallel cell block when the maximum value is an outlier relative to the rest of the direct-current internal resistance values, as taught by Tsuji, in the unit of Sasaki to identify a value to base anomalies off of. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
Regarding claim 6, modified Sasaki teaches the calculator, is configured to correct the direct-current internal resistance values of the parallel cell blocks according to a value of the voltage detected by the voltage detector and a temperature detected by a temperature detector 12 that detects temperature of each of the parallel cell blocks, and the circuitry, including the determiner, is capable of performing anomaly determination for the parallel cell block according to the corrected direct-current internal resistance values (P49. 67; Fig. 1). 
Regarding claim 9, modified Sasaki teaches a temperature detector 12 that detects temperature of each of the parallel cell blocks (P50), wherein the circuitry including the calculator is capable of correcting the direct-current internal resistance values of the parallel cell blocks according to the temperatures detected by the temperature detector, and the circuitry including the determiner can perform anomaly determination for the parallel cell blocks according to the corrected direct-current internal resistance values.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sasaki in view of Tsuji, as applied to at least claim 1, and further in view of Sakai (JP 2004/031123A) and Minamiura et al. (CN 104614630B)
Regarding claim 3, modified Sasaki is silent in teaching the calculator configured to calculate an average value of all of the direct-current internal resistance values excluding the maximum value, and the circuitry, and calculate a ratio of the maximum value to the average value of all the direct-current internal resistance values excluding the maximum value, and determines that there is an anomaly in the parallel cell block when the ratio exceeds a preset value; however, Sakai, in a similar field of endeavor related to battery monitoring, teaches anomaly determination. 
Sakai teaches using a ratio of the mean value of internal resistance of a cell and the calculator configured to calculate an average value of all of the direct-current internal resistance values excluding the maximum value, and the circuitry, and calculate a ratio of the maximum value to the average value of all the direct-current internal resistance values excluding the maximum value, and determines that there is an anomaly in the parallel cell block when the ratio exceeds a preset value (P40-41). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the calculations of Sakai in modified Sasaki to further determine if there is an anomaly by using a ratio of the mean value of internal resistance of a cell and the calculator configured to calculate an average value of all of the direct-current internal resistance values excluding the maximum value, and the circuitry, and calculate a ratio of the maximum value to the average value of all the direct-current internal resistance values excluding the maximum value, and determines that there is an anomaly in the parallel cell block when the ratio exceeds a preset value. 
Modified Sasaki in view of Sakai is silent in teaching excluding the maximum value when calculating the average value of all direct current internal resistance values and anomaly determination; however, Minamiura, in a similar field of endeavor related to battery monitoring, teaches excluding the maximum value when determining the anomaly and calculating standard deviation in order to improve the accuracy (P40-49. 74). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to exclude the maximum value when calculating the average value of all direct current internal resistance values and determining if there is an anomaly of modified Sasaki to improve accuracy as taught by Minamiura. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art (MPEP 2143, Exemplary Rationale C).
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki in view of Tsuji, as applied to at least claim 1, and further in view of Mizuno et al. (US 2007/0200567).
Regarding claim 7, modified Sasaki is silent in teaching the calculator is configured to calculate the state of charge of the parallel cell blocks by integrating the current flowing through the parallel cell blocks detected by the current detector, and is configured to correct the direct-current internal resistance values of the parallel cell blocks according to the calculated SOC state of charge, and the calculator is configured to perform anomaly determination for the parallel cell blocks from the corrected direct-current internal resistance values; however, Mizuno in a similar field of endeavor related to monitoring batteries, teaches it is well known to calculate the SOC for internal resistance. Mizuno teaches it is well known to correct internal resistance based on the state of charge and integrating current flowing through cell blocks (P75-80; Fig. 10) to allow further correction and more exact monitoring. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to calculate the state of charge by integrating the current flowing through the parallel cell blocks detected by the current detector, and is configured to correct the direct-current internal resistance values of the parallel cell blocks according to the calculated SOC state of charge, as taught by Mizuno, when the calculator is configured to perform anomaly determination for the parallel cell blocks from the corrected direct-current internal resistance values of modified Sasaki, to have more accurate information when monitoring the unit. 
Regarding claim 8, modified Sasaki is silent the calculator is configured to calculate a remaining amount of the battery cells from charge and discharge currents flowing through the parallel cell blocks detected by the current detector, and is configured to correct the direct-current internal resistance values of the parallel cell blocks according to the calculated remaining amount, and the calculator is configured to perform an anomaly determination for the parallel cell blocks according to the corrected direct-current internal resistance values; however, Mizuno in a similar field of endeavor related to monitoring batteries, teaches it is well known to calculate the SOC for internal resistance. Mizuno teaches it is well known calculate a remaining amount of the battery cells from charge and discharge currents flowing through the parallel cell blocks detected by the current detector, and is configured to correct the direct-current internal resistance values of the parallel cell blocks according to the calculated remaining amount, (P75-85; Fig. 10) to allow further correction and more exact monitoring. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to calculate a remaining amount of the battery cells from charge and discharge currents flowing through the parallel cell blocks detected by the current detector, and is configured to correct the direct-current internal resistance values of the parallel cell blocks according to the calculated remaining amount, as taught by Mizuno, when the calculator is configured to perform anomaly determination for the parallel cell blocks from the corrected direct-current internal resistance values of modified Sasaki, to have more accurate information when monitoring the unit. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
Claims 5, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki (JP2006138750) in view of Tsuji (US 6072300 A) and Minamiura et al. (CN 104614630B).
Regarding claim 5, Sasaki teaches a cell monitoring unit 1 that monitors a state of a storage battery module including a plurality of parallel cell blocks connected in series, the parallel cell blocks including a plurality of battery cells connected in parallel (P8. 30), the cell monitoring unit comprising: 
a current detector, or current detecting element 14 configured to detect current flowing through the parallel cell blocks (P32)
a voltage detector, or voltage detection unit 13 configured to detect voltages of each of the first parallel cell blocks when the current flowing through the parallel cell block is a first current value, and when the current flowing through the parallel cell block is a second current value (P40); 
and a calculator, or an arithmetic unit 15 and a determination unit 17 configured to:
calculating a direct-current internal resistance value of each of the parallel cell blocks on the basis of a differential current between the first current value and the second current value, the voltages of the parallel cell blocks at the first current value, and the voltages of the parallel cell blocks at the second current value (P42); and
performing anomaly determination for the parallel cell blocks on the basis of direct-current internal resistance values of the parallel cell blocks and a maximum value of the direct-current internal resistance values of the parallel cell blocks (P46; Fig. 1. 5); 
and calculating a ratio of the maximum value to an average value of direct-current internal resistance values of each of the parallel cell blocks and determines that the parallel cell block is non-normal when the ratio exceeds a preset value (P10. 62; Fig. 1). 
Sasaki teaches using a predetermined value to identify an anomaly (P50-57). Sasaki is silent in teaching this value is based off of a standard deviation. 
Sasaki is silent in teaching calculating a standard deviation of all of the direct-current internal resistance values; and determining, based on the standard deviation, that there is an anomaly in the parallel cell block when the maximum value is an outlier relative to the rest of the direct-current internal resistance values; however, Tsuji, in a similar field of endeavor related to battery diagnostics, teaches cell monitoring. 
Tsuji teaches calculating a standard deviation of the internal resistance and determining based on the standard deviation that there is an anomaly when the maximum value is an outlier relative to the rest of the values (Col. 5-6 [39-16]; Fig. 3.6). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to calculate a standard deviation of all of the direct-current internal resistance values; and determining, based on the standard deviation, that there is an anomaly in the parallel cell block when the maximum value is an outlier relative to the rest of the direct-current internal resistance values, as taught by Tsuji, in the unit of Sasaki to identify a value to base anomalies off of. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
Modified Sasaki is silent in teaching excluding the maximum value when calculating the standard deviation and anomaly; however, Minamiura, in a similar field of endeavor related to battery monitoring, teaches excluding the maximum value when determining the anomaly and calculating standard deviation in order to improve the accuracy (P40-49. 74). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to exclude the maximum value when calculating the standard deviation and determining if there is an anomaly of modified Sasaki to improve accuracy as taught by Minamiura. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art (MPEP 2143, Exemplary Rationale C).
Regarding claim 12, modified Sasaki teaches the calculator, is configured to correct the direct-current internal resistance values of the parallel cell blocks according to a value of the voltage detected by the voltage detector and a temperature detected by a temperature detector 12 that detects temperature of each of the parallel cell blocks, and the circuitry, including the determiner, is capable of performing anomaly determination for the parallel cell block according to the corrected direct-current internal resistance values (P49. 67; Fig. 1). 
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki in view of Tsuji and Minamiura as applied to at least claim 5 above, and further in view of Mizuno et al. (US 2007/0200567). 
Regarding claim 13, modified Sasaki is silent in teaching the calculator is configured to calculate the state of charge of the parallel cell blocks by integrating the current flowing through the parallel cell blocks detected by the current detector, and is configured to correct the direct-current internal resistance values of the parallel cell blocks according to the calculated SOC state of charge, and the calculator is configured to perform anomaly determination for the parallel cell blocks from the corrected direct-current internal resistance values; however, Mizuno in a similar field of endeavor related to monitoring batteries, teaches it is well known to calculate the SOC for internal resistance. Mizuno teaches it is well known to correct internal resistance based on the state of charge and integrating current flowing through cell blocks (P75-80; Fig. 10) to allow further correction and more exact monitoring. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to calculate the state of charge by integrating the current flowing through the parallel cell blocks detected by the current detector, and is configured to correct the direct-current internal resistance values of the parallel cell blocks according to the calculated SOC state of charge, as taught by Mizuno, when the calculator is configured to perform anomaly determination for the parallel cell blocks from the corrected direct-current internal resistance values of modified Sasaki, to have more accurate information when monitoring the unit. 
Regarding claim 14, modified Sasaki is silent the calculator is configured to calculate a remaining amount of the battery cells from charge and discharge currents flowing through the parallel cell blocks detected by the current detector, and is configured to correct the direct-current internal resistance values of the parallel cell blocks according to the calculated remaining amount, and the calculator is configured to perform an anomaly determination for the parallel cell blocks according to the corrected direct-current internal resistance values; however, Mizuno in a similar field of endeavor related to monitoring batteries, teaches it is well known to calculate the SOC for internal resistance. Mizuno teaches it is well known calculate a remaining amount of the battery cells from charge and discharge currents flowing through the parallel cell blocks detected by the current detector, and is configured to correct the direct-current internal resistance values of the parallel cell blocks according to the calculated remaining amount, (P75-85; Fig. 10) to allow further correction and more exact monitoring. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to calculate a remaining amount of the battery cells from charge and discharge currents flowing through the parallel cell blocks detected by the current detector, and is configured to correct the direct-current internal resistance values of the parallel cell blocks according to the calculated remaining amount, as taught by Mizuno, when the calculator is configured to perform anomaly determination for the parallel cell blocks from the corrected direct-current internal resistance values of modified Sasaki, to have more accurate information when monitoring the unit. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
Response to Arguments

Applicant's arguments filed 2/02/2021 have been fully considered but they are not persuasive. 
Applicant argues that the claimed cell monitoring unit with a calculator that calculates values and performs anomaly determination, a current detector, and a voltage detector offer an improvement to a conventional industry practice with anomaly measurement and that the method provides a particular method of performing anomaly detection and therefore the claims are not directed to an abstract idea overcoming the 101 rejection.
Examiner respectfully disagrees. The claims amount to nothing more than an abstract idea that is not patent eligible subject matter because calculating, and performing anomaly detection are all analogous to “mental processes” (MPEP 2106.04(a)(2), Section III), wherein this judicial exception is not further integrated into practical application (MPEP 2106.04(d)). The instant specification teaches that the calculator calculations, anomaly determination, direct-current internal resistance, and ratio of maximum value, are simple calculations such as averages/differentials (P30-34. 42- 47) that could easily be performed by hand. 
As noted in the 2019 PEG guidance (pg. 8), “Claims can recite a mental process even if they are claimed as being performed on a computer”. Therefore, simply because the claims require a generic computer a mental process is still recited. The abstract idea is not applied or used in a practical application as nothing is done with the calculations, aside from being monitored, an abstract idea. 
Furthermore, with respect to step 2B applicant argues that the action provides insufficient evidence that the claimed invention when considered as a whole is well known or conventional. 
Examiner respectfully disagrees. Step 2B asks whether the additional elements, not the whole claim, are well-understood routine or conventional (see the third main bullet point on page 16 of the PEG). The recited structure, or additional elements includes a storage battery with a plurality of parallel cell blocks connected in series each including battery cells connected in parallel. This limitation is a conventional, generic structure that does not amount to significantly more than the judicial exception (as evidenced by the prior art). Thus this judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are not patent eligible. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218. The examiner can normally be reached Monday-Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amanda Rosenbaum/Examiner, Art Unit 1729       

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729